                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION


STACY ARNOLD,                                   )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )
                                                )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                             )
ST. JOSEPH PUBLIC LIBRARY,                      )
OFFICER REBECCA HAILEY (IN HER                  )
PERSONAL AND PROFESSIONAL CAPACITY)             )
                                                )
                                                )
                  Defendants                    )



                              FIRST DECLARATION OF STACY ARNOLD

          COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

          1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

          2. The I am the Plaintiff in this case and the documents that I have filed, including the

complaint in which I explain how I was petitioning, were written by me.

          3. As stated in my complaint, on January 30, 2018, I was petitioning to raise the

minimum wage in front of the East Hills Library, a library within the St. Joseph Public Library

branch.

          4. I also petitioned in front of the Library on January 27, 2018, for most of the day. No

one from the Library asked me to change or amend anything about the way I was petitioning on

January 27, 2018.

                                                    1

           Case 5:19-cv-06137-BP Document 94-2 Filed 11/16/20 Page 1 of 3
       5. I did not assault, attack, or approach anyone in a challenging or aggressive way, on

either of these days. Nor did I impede anyone’s ingress or egress from their vehicles.

       6. To any extent that “accost” is defined to mean more than actively approaching

people, I have never accosted anyone.

       7. On January 30, 2018, I did not forget or disregard all of my canvassing skills, nor did

I canvass any differently than I did on January 27, 2020.

       8. As stated in my complaint, in general, when I petition I will smile and greet people

when I see them and then approach them, casually, but non-threateningly, as though I am

approaching a friend. If anyone indicates that they are not a registered voter, have already signed

the petition, do not support the petition or want me to go away, I smile at them and say

something friendly, like have a good day. This is the way that I was petitioning on January 27,

2018 and January 30, 2018.

       9. On January 27, 2018 and January 30, 2018, lots of folks at the Library were registered

voters, were interested in raising the minimum wage, and signed the petition.

       10. As I stated in my complaint, I did ask people in their vehicles to sign the

petition. I do this by positioning myself about five (5) feet from vehicles, holding up the

petition, making eye contact and smiling.

       11. On January 30, 2018, it was quite cold. I remember putting on thick gloves multiple

times and wearing warm socks, boots, and a thick coat.

       12. As a general matter, if I am canvassing in the cold, I find that some people I approach

outside will want to look over and/or sign a petition in their vehicles where they are able to run

the heat, especially if their hands are occupied (children, bags, books).

       13. I do not remember if anyone signed the petition from inside of a vehicle on January



                                                 2

         Case 5:19-cv-06137-BP Document 94-2 Filed 11/16/20 Page 2 of 3
30, 2018, but in all likelihood they did, in which case I would have been in the parking lot as

the vehicle occupant who signed the petition was likely talking to me as they were signing and

would have needed to pass the clipboard back to me.

       14. I did not block anyone’s ingress or egress from their vehicles, or harass or

badger anyone who indicated they were not interested.

       15. The majority of the signatures I gathered from the Library were obtained from the

sidewalk, and I was located on the sidewalk for the majority of the time I was there.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Further declarant sayeth not.

Executed on November 14, 2020                        ____________________________________

                                                                    Stacy Arnold




                                                3

         Case 5:19-cv-06137-BP Document 94-2 Filed 11/16/20 Page 3 of 3
